Ducker, Judge:
The claimant, Biggs-Johnston-Withrow, a printing firm of Beckley, West Virginia, in accordance with an order received by it from the West Virginia Department of Health for the printing of 5,000 books, seeks payment of its charges therefor in the sum of $4,400.00.
On March 9, 1966, the West Virginia Division of Purchases sent to the claimant an order for the printing of 5,000 books entitled “A Guide for Teaching Dental Health in West Virginia Schools”, which order was filled but the charges for such work amounting to $4,400.00 remain unpaid. Upon the hearing of this claim, it was stipulated by the Attorney General that the facts alleged by claimant are true and the amount of the charges therefor is reasonable and correct, and further that the only reason the claim was not paid was because the bill therefor was presented after the close of the fiscal year and funds to pay for the work performed were no longer available after the expiration of such fiscal year.
In view of such state of facts, there seems no reason for a denial of claimant’s right to have payment of its claim.
We are of the opinion to and do hereby award the claimant the sum of $4,400.00.
Claim Allowed.